DETAILED ACTION
This action is in response to an amendment filed on February 23, 2022 for the application of Yamamoto et al., for an “Anomaly detection management apparatus and method using performance information” filed on May 1, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending in the application.
Claims 1, 7, and 13 have been amended.
Claim 15 has been added.

Claims 1-15 are rejected under 35 USC § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahao et al. (U.S. PGPUB 20100153319) in view of Cantrill (U.S. Patent No. 6968547).

As per claims 1, 7, and 13, Abrahao discloses an anomaly detection management apparatus/method/computer-readable medium ([0030]) comprising:
one or more memories; and one or more processors coupled to the one or more memories and the one or more processors (Fig. 23 and [0052]) configured to 
perform acquisition of a plurality of pieces of performance information that represent a running state of a computer ([0030] and [0033]-[0034]), 
perform identification of a plurality of features that represent an occurrence trend of each piece of the plurality of pieces of performance information ([0031]-[0033], “The number of features used for classification of applications can depend on the particular design requirements. The features are then used for several purposes, including classifying applications based on their behavioral features, de-trending application traces, generating a synthetic workload with the ability to add to or suppress any of the features, etc.”), 
perform classification of the plurality of pieces of performance information in accordance with the plurality of features ([0054]-[0056]), 
for each group generated by the classification, perform selection of specific piece ([0036], “Extracting these singular values using PCA or another feature selection technique it can be determined which features bring information into a dataset…and to identify the prominent features exhibited in the data. PCA is a useful technique for feature selection.”) of performance information ([0067]-[0069]) as a criterion of anomaly detection ([0059], “study anomalies and unexpected events”) from one or more pieces of performance information included in each group ([0059] and [0063]), and
notify the specific piece of performance information to the computer and cause the computer to perform anomaly detection by using the specific piece of performance information ([0059] and [0063]).
Abrahao discloses his computational analysis method is can be applied to any computer hardware/software data ([0031]). However, Abrahao fails to explicitly disclose number of times of occurrence of a first mode and a second mode. 
Cantrill of analogous art teaches:
based on a number of times of occurrence of a first mode and a number of times of occurrence of a second mode (col. 5, lines 53-65, “In step 720, an instrumented trap table may execute, generating various useful performance statistics. Such statistics may include without limitation a count of total trap events, a count of each of a plurality of trap types (for example, hardware interrupts and TLB misses), trap types for each of a plurality of privilege levels of an operating system (for example, user and supervisor modes), a count of type types for each of a plurality of processes, a count of TLB misses by page size and a timestamp for entry into the trap table. It is appreciated that other well-known statistics are well suited to embodiments of the present invention. Each of the above statistics can be compiled by providing a separate counter for each.”), the a number of times of occurrence of the first mode and the number of times performance statistics may be collected for various privilege levels of an operating system. Trap statistics can be distinguished based on kernel trap or user trap.”).
All of the claimed elements were known in Abrahao and Cantrill and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their performance collection methods. One would be motivated to make this combination, since Abrahao discloses his computational analysis method is can be applied to any computer hardware/software data ([0031]). Cantrill’s kernel and user performance statistics are a mere example of Abrahao’s computer hardware/software data. 

As per claims 2 and 8, Abrahao discloses the acquisition includes acquiring the plurality of pieces of performance information in accordance with a specified right range ([0036]-[0046]).

As per claims 3 and 9, Abrahao discloses the identification is executed in accordance with functions running when each of the plurality of pieces of performance information is acquired ([0029]-[0035]).

As per claims 4 and 10, Abrahao discloses the classifying is executed by clustering the plurality of features ([0054]-[0056]). 
The number of features used for classification of applications can depend on the particular design requirements. The features are then used for several purposes, including classifying applications based on their behavioral features”), the selection includes selecting, for each of the plurality of groups, the specific piece of performance information ([0036] and [0056]). 

As per claim 15, Cantrill discloses the first mode is OS mode, the second mode is USER mode, and the processor counts the acquired pieces of performance information regarding each of the first mode and the second mode and acquires the number of times of occurrence of each performance event in the first mode and the number of times of occurrence of each performance event in the second mode (col. 5, lines 53-65, “In step 720, an instrumented trap table may execute, generating various useful performance statistics. Such statistics may include without limitation a count of total trap events, a count of each of a plurality of trap types (for example, hardware interrupts and TLB misses), trap types for each of a plurality of privilege levels of an operating system (for example, user and supervisor modes), a count of type types for each of a plurality of processes, a count of TLB misses by page size and a timestamp for entry into the trap table. It is appreciated that other well-known statistics are well suited to embodiments of the present invention. Each of the above statistics can be compiled by providing a separate counter for each.”).

s 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahao et al. (U.S. PGPUB 20100153319) in view of Cantrill (U.S. Patent No. 6968547) and in further in view of Ben Simhon et al. (U.S. PGPUB 20160210556).

As per claims 5 and 11, Abrahao discloses the selection includes selecting the specific piece of performance information in the one or more pieces of performance information ([0036], “prominent features”). However, Abrahao in view of Cantrill fails to explicitly disclose selection accordance with likelihood that each of the one or more pieces of performance information is included in each group.
Ben Simhon of analogous art teaches:
the selection includes selecting the specific piece of performance information in the one or more pieces of performance information included in each group in accordance with likelihood that each of the one or more pieces of performance information is included in each group ([0133], “The metrics are then ranked within the group based on the computed probabilities. Metrics are chosen if their probability of belonging to the group is greater than a threshold.”).
All of the claimed elements were known in Abrahao and Ben Simhon and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their anomaly detection methods. One would be motivated to make this combination for the purpose of providing a more efficient anomaly detection system (Ben Simhon, [0041]).

.
Response to Arguments
Applicant’s amendment of the independent claims 1, 7, and 13 filed on February 23, 2022 necessitated a new ground(s) of rejection in this Office action.
Accordingly, Applicant’s arguments relating to the rejection of claims February 23, 2022 with respect to Abrahao and Ben Simhon have been fully considered but are moot in view of the new ground(s) of 35 U.S.C. 103 rejection, Abrahao in view of Cantrill and Ben Simhon as set forth in this office action. Please refer to the corresponding section of the claim analysis for details.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113